           Case 1:20-cr-00667-VEC Document 131 Filed 09/09/21 Page 1 of 3
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
UNITED STATES DISTRICT COURT
                                                                DATE FILED: 9/9/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              :    20-CR-667 (VEC)
                 -against-                                    :
                                                              :        ORDER
 QUASHAWN ESCALERA,                                           :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 9, 2021, Defendant appeared for a change-of-plea hearing and

entered a plea of guilty;

       IT IS HEREBY ORDERED THAT: Defendant’s sentencing will be held on December

20, 2021 at 10:30 a.m. Sentencing will be held in person in Courtroom 443 of the Thurgood

Marshall United States Courthouse, located at 40 Foley Square, New York, New York 10007.

Sentencing submissions are due by December 6, 2021.

       Members of the public may attend the sentencing by dialing (888) 363-4749, using the

access code 3121171 and the security code 0667. Any recording of the hearing is strictly

prohibited.

       The parties are reminded that, per the SDNY COVID-19 Courthouse Entry Program, any

person who appears at any SDNY courthouse must complete a questionnaire and have his or her

temperature taken. Please see the enclosed instructions. Completing the questionnaire ahead of

time will save time and effort upon entry. Only those individuals who meet the entry

requirements established by the questionnaire will be permitted entry. Please contact chambers

promptly if you or your client do not meet the requirements. Finally, any person who appears at
         Case 1:20-cr-00667-VEC Document 131 Filed 09/09/21 Page 2 of 3




any SDNY courthouse must comply with Standing Order M10-468 (21-MC-164), which further

pertains to courthouse entry.



       SO ORDERED.

                                        _________________________________
Date: September 9, 2021                        VALERIE CAPRONI
      New York, NY                            United States District Judge




                                         2 of 3
         Case 1:20-cr-00667-VEC Document 131 Filed 09/09/21 Page 3 of 3



Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
